Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 10-11, 13, 15-24, drawn to an electroplating apparatus.
Group II, claims 25-30, drawn to an electroplating method.
Group III, claim(s) 31-32, drawn to an electroplating apparatus.
Group IV, claim(s) 33-34, drawn to an electroplating method.

Applicant is required, in reply to this action, to elect a single species in each set to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are as follows: 
If group I is elected, then elect from one of the following Wafer Speed and Intensity species:
A. Claim 2
B. Claim 3
C. Claim 4

Another species election is on the next page.
With any group election elect one of the following embodiments and identify claims readable on the elected species:
1. First Embodiment. App. Spec. [0060]-[0070], figs. 1-4.
2. Second Embodiment. App. Spec. [0071]-[0073], fig. 5.
3. Third Embodiment. App. Spec. [0074]-[0077].
4. Fourth Embodiment. App. Spec. [0078]-[0080].
5. Fifth Embodiment. App. Spec. [0081]-[0084], fig. 6.
6. Sixth Embodiment. App. Spec. [0085]-[0087].
7. Seventh Embodiment. App. Spec. [0088]-[0092], fig. 7.
8. Eighth Embodiment. App. Spec. [0093]-[00116], fig. 8.
9. Ninth Embodiment. App. Spec. [00117]-[00121], fig. 9.
10. Tenth Embodiment. App. Spec. [00122]-[00128], fig. 10.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The reply must also identify the claims readable on the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mayer et al., U.S. Patent App. Pub. No. 2012/0258408 A1 [hereinafter Mayer] as explained below:
An electroplating apparatus for electroplating on a surface of a wafer (electroplating apparatus; Mayer abstract, [0138], figs. 3A-4A, 5A-6, 9), the electroplating apparatus comprising 
a plurality of electrodes collectively covering an entire area of the wafer for forming electric fields on the surface of the wafer (four thief cathode segments 105, 107, 109, and 111 which form electric fields on the wafer while anode 905 covers the entire area of the wafer; Mayer [0090]-[0098], [0138], figs. 1A-1B, 9) 
wherein an independent electric field is formed in a designated area (each cathode segment would form their electric field on their side of the wafer; id.), and
an intensity of the independent electric field is independently controlled (any of the current, voltage, or a combination may be controlled by each electrode’s own power supply 113, 115, 117, and 119; id.), 
when a notch of the wafer (azimuthal non-uniformity such as notches; Mayer [0069], figs. 1A-1B) is positioned within the designated area, a total amount of power received by the notch within the designated area is reduced (the thief will draw ionic current from the missing die/feature region 103 - such as a notch - thereby drawing power away from the notch; Mayer [0092]-[0095], [0138], figs. 1A-1B, 9).  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794